DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments filed 4/21/2021 have been fully considered but they are not persuasive.
 Applicant has amended the independent claims to recite a first and second property value that is positioned in a particular way on the display screen.  The Examiner notes that this amendment reads on a different embodiment in Phang (see the updated rejection below).

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phang et al. (U.S. Patent Application Publication 2014/0337749).  
Referring to claim 1, Phang discloses a display apparatus comprising a receiver (see Figures 1-2) configured to communicate with a server (see Paragraph 0165).
	Phang also discloses a display comprising a screen on which an image is displayable (see Figure 12C).
	Phang also discloses identifying a first property value of a first property (channel) and a second property value of a second property (date/time) with respect to each of a plurality of content items (see the content items in the program guide 1271 in Figure 12C) based on information received from the server (see Paragraph 0165 for receiving display information (property values) from the server).
	Phang also discloses control the display to display a respective content item to be arranged at a position corresponding to the first property value and the second property value of the respective content item on the screen, wherein the position of the respective content item is identified based on a position corresponding to the first property value on a first axis in a first direction and a position corresponding to the second property value on a second axis in a second direction different from the first direction (see Figure 12C and Paragraph 0227 for displaying the date/time on an x-axis and channel on a y-axis in the program guide and placing a content item in the program guide according to those two properties).
	Phang also discloses rearranges the content items based on change in the property value (see Paragraph 0227 for the user selecting a specific channel GUI cube, which results in a program guide with that selected channel and the two properties/axes) as updated with information received from the server (see Paragraph 0165 for the server sending the information to the client device displaying the GUI).

	Referring to claim 2, Phang also discloses that the processor is configured to identify property values respectively corresponding to properties including the first property and second property on a plurality of axes, and arrange the plurality of content items including the respective content item at positions on the screen based on the identified property values (see Paragraphs 0080 and 0187-0188 for the Cubic GUI items being positioned along an X, Y and Z axis, wherein each item represents content that can be viewed by a user and Figure 12 and Paragraph 0227 for arranging the channels in the program guide according to the selected GUI cube).

	Referring to claim 3, Phang also discloses that the processor is configured to adjust a display state of the respective content item, based on a property value about another property other than first property value and the second property value (see Paragraph 0190 for adjusting the display state of the content items in the GUI using a behavior patter of a current user of the system that has logged in and further Figure 12C and Paragraph 0227 for adjusting the program guide based on different GUI cube selected or a different/second time when a different GUI cube has been selected).

see Paragraph 0082).

	Referring to claim 5, Phang also discloses that the processor is configured to adjust a display state of an area of the respective content item that is adjacent to an edge of the screen based on a truncated part of the content item over the edge of the screen (see Paragraph 0082 and Figure 12C and Paragraph 0227 for the user having the option of selecting the CGV Channel GUI cube 1267, which would adjust the display state of the program guide to include the content items available for that channel).

	Referring to claim 6, Phang also discloses that the processor is configured to increase transparency of the area of the content item adjacent to the edge as getting closer to the edge (see Paragraph 0082 for increasing the transparency/translucency of the GUI items the closer to the left wall they are positioned).

	Referring to claim 8, Phang also discloses a microphone configured to receive a user utterance, wherein the processor is configured to recognize one or more words from the utterance received through the microphone, and automatically execute one content item including the recognized one or more words among the plurality of content items (see Paragraphs 0109-0110 and 0172-0173).

	Referring to claim 9, Phang also discloses that the processor is configured to compare and identify the plurality of words included in the utterance with the plurality of content items in the sequence until the one content item is identified among the plurality of content items (see Paragraphs 0109-0110 and 0172-0173).

	Referring to claims 12-15, see the rejection of claims 1-3 and 5, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phang et al. (U.S. Patent Application Publication 2014/0337749) in view of Thompson et al. (U.S. Patent No. 9,980,007).
	Referring to claim 7, Phang discloses all of the limitations of claim 1, but fails to disclose that the processor is configured to store the plurality of content items including the respective content item given with serial numbers in a cache, and rotate and display 
	Thompson discloses that the processor is configured to store the plurality of content items given with serial numbers in a cache, and rotate and display the plurality of content items on the screen in order of the serial number every predetermined period of time (see Figure 5 and Column 8, Lines 11-22 for storing the information received from the server and step 445 in Figure 4, Column 7, Lines 29-33 and Column 3, Line 66 through Column 4, Line 14 and Column 4, Lines 53-61 for receiving a favorite channel list, which contain channel/serial numbers for each content item in the programming guide (Figure 3A), which are stored in the client for display to the viewer, wherein the user can use option 330 in Figure 3A to rotate the listings to favorite set of program listings (Column 6, Lines 1-16), wherein the favorite program lists correspond to a period of time from 8:30am to 11:00am).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface, as taught by Phang, using the favorite programming list functionality, as taught by Thompson, for the purpose of providing generation and dynamic updating of a personalized programming guide (see Column 2, Lines 43-45 of Thompson).



s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Phang et al. (U.S. Patent Application Publication 2014/0337749) in view of Thompson et al. (U.S. Patent No. 9,980,007).
Referring to claim 10, Phang discloses all of the limitations of claim 1, but fails to  disclose that the processor is configured to receive the information comprising the content from the server every preset period of time.
Schein discloses a processor that is configured to receive the information comprising the respective content from the server every preset period of time (see Column 10, Lines 15-47).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface, as taught by Phang, using the favorite programming list functionality, as taught by Schein, for the purpose of providing easy access to a wide range of functionality through the combination of a limited number of user interactions (see Column 1, Lines 56-58 of Schein).

Referring to claim 11, Phang discloses all of the limitations of claim 1, but fails to  disclose that the processor is configured to adjust at least one of a width or length of the content item displayed on the screen based on the number of content items received per unit time.
see Figure 7 for the program listings being adjusted based on length according to the number of content items being broadcasted between the times of 7:00pm and 8:00pm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface, as taught by Phang, using the block transmission functionality, as taught by Schein, for the purpose of providing easy access to a wide range of functionality through the combination of a limited number of user interactions (see Column 1, Lines 56-58 of Schein).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


May 19, 2021